Title: To George Washington from the Continental Congress Committee of Arrangement, 30 August 1778
From: Continental Congress Committee of Arrangement
To: Washington, George


          
            Dear Sir
            Head Quarters Sunday at 12 o’Clock[30 August 1778]
          
          It is submitted by the Committee to your Excellency’s Judgement, whether it would not
            be better to direct an adjournment of the Court Martial, which is composed of the
            principal Part of the Genl officers, for a few daies untill the arrangement of the army
            shall be completed,  as all Information, & subject matter for
            the Committee to proceed upon is derived from these officers.
          The Committee also request your Excellency to order the attendance of Generals Poor,
            Patterson & Nixon, Tomorrow—They were Part of yesterday at a loss for
            Information, & have in Consequence thereof troubled you with the above Requests,
            hoping that no inconvenience may be derived from postponing the business of the Court
            martial, & great good result from a permanent Settlement of the Army. I am with
            every Sentiment of attachment & Regard yr Excellency’s respectful &
            obedient Servant
          By desire of the Committee
          
            John Banister
          
        